EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a call to Gonzalo Lavin on April 15, 2021.
The application has been amended as follows: 
Claim 1, lines 18-28, “wherein said motor assembly (14) further comprises a first reed switch (64) mounted underneath said motor (36) and said funnel assembly (16) further comprises a pin (60) operatively coupled at a lower end thereof to an outlet of said upper funnel (58), a deflector (62) coupled to an upper end of said pin (60), and an additional magnet (54) coupled to an upper end of said deflector (62), said additional magnet (54) aligned with said first reed switch (64) when said pin (60) and said deflector (62) are in a substantially upright position, said pin (60) and said deflector (62) tiltable when feed is flowing through said upper funnel (58), said pin (60) and said deflector (62) reverting to said substantially upright position after the feed ceases to flow, said first reed switch (64) communicating a status of said deflector (62) to the computer controller (68), wherein said alarm (74) is activatable by said first reed switch (64)” has been replaced with --wherein said motor assembly (14) further comprises a second reed switch (64) mounted underneath said motor (36) and said funnel assembly (16) further comprises a pin (60) operatively coupled at a lower end thereof to an outlet of said upper funnel (58), a deflector (62) coupled to an upper end of said pin (60), and an additional magnet (54) 
Claim 2, lines 3-4, “said detector further comprising a second reed switch (56) adjacent to said motor (36), said second reed switch (56)” has been replaced with --said detector further comprising a first reed switch (56) adjacent to said motor (36), said first reed switch (56)--.
Claim 9, lines 21-32, “said motor assembly (14) further comprises a first reed switch (64) mounted underneath said motor (36) and said funnel assembly (16) further comprises a pin (60) operatively coupled at a lower end thereof to an outlet of said upper funnel (58), a deflector (62) coupled to an upper end of said pin (60), and a magnet (54) coupled to an upper end of said deflector (62), said magnet (54) aligned with said first reed switch (64) when said pin (60) and said deflector (62) are in a substantially upright position, said pin (60) and said deflector (62) tiltable when feed is flowing through said upper funnel (58), said pin (60) and said deflector (62) reverting to said substantially upright position after the feed ceases to flow, said first reed switch (64) communicating a status of said deflector (62) to said computer controller (68), wherein said alarm (74) is activatable by said computer controller (68) if the blockage is detected by said first reed switch (64)” has been replaced with --said motor assembly (14) further comprises a second reed 
Claim 10, lines 3-4, “said detector further comprising a second reed switch (56) adjacent to said motor (36), said second reed switch (56)” has been replaced with --said detector further comprising a first reed switch (56) adjacent to said motor (36), said first reed switch (56)--.
	
Reasons for Allowance
Claims 1-2, 4-10, and 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest an electronic feeding system or an animal feeder, as detailed by the claims. Specifically where the claims state “said motor assembly further comprises a second reed switch mounted underneath said motor and said funnel assembly further comprises a pin operatively coupled at a lower end thereof 
The prior art of record, Laliberta (U.S. Pub. 20100095895), teaches a computer controller (Paragraph [0054], where there is a controller 138); a central feed storage (Fig. 4, where food can be carried to the device from a central feed storage (not shown, detailed in Paragraph [0072])); a feed delivery system (Fig. 4, where food can be carried to the device via a feed delivery system (not shown, detailed in Paragraph [0072])); at least one individual feeding station comprising an animal feeder (Fig. 4, where there is the animal feeder 10’”), a feeding bowl (Paragraph [0033], where there is a feeding bowl into which food is dispensed (not shown, detailed as a suitable receptacle/feed dish)) and an animal 
The further prior art of record, Pooshs (U.S. Pat. 5372093), Pfeiff (U.S. Pub. 20170105388), and Foster (U.S. Pub. 20050241588) fail to teach or suggest said motor assembly further comprises a second reed switch mounted underneath said motor and said funnel assembly further comprises a pin operatively coupled at a lower end thereof to an outlet of said upper funnel, a deflector coupled to an upper end of said pin, and an additional magnet coupled to an upper end of said deflector, said additional magnet aligned with said second reed switch when said pin and said deflector are in a substantially upright position, said pin and said deflector tiltable when feed is flowing through said upper funnel, said pin and said deflector reverting to said substantially upright position after the feed ceases to flow, said second reed switch communicating a status of said deflector to the computer controller, wherein said alarm is activatable by said second reed switch; and said funnel assembly further comprises a pin operatively coupled at a lower end thereof to an outlet of said upper funnel and a deflector coupled to an upper end of said pin, said pin and said deflector in a substantially upright position when no feed is flowing, said pin and said deflector tiltable when feed is flowing through said upper funnel, said pin and said deflector reverting to said substantially upright . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it pertains to the current state of the art of feeding devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619